Citation Nr: 0508171	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  95-37 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for 
residuals of  pulmonary tuberculosis (inactive).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1995 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA),in Waco, 
Texas, which denied entitlement to a compensable rating for 
pulmonary tuberculosis.

While the appeal was pending, the RO in a Hearing Officer 
decision dated in May 1997 granted an increased rating to 10 
percent, effective January 1995, the date of receipt of the 
claim on appeal.  The veteran has continued his appeal.  


FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis was diagnosed in 
service in January 1958 and was shown to be moderately 
advanced when it was active.  It became inactive on July 12, 
1959.  

2.  Service connection for active pulmonary tuberculosis was 
granted by the RO in July 1958 rating decision and the 
disease was redesignated as inactive in a July 1959 rating 
decision that assigned downwardly staged ratings from 100 
percent from June 3, 1958 to 30 percent as of July 11, 1970.

3.  On August 19, 1968 a 30 percent rating was in effect for 
the veteran's inactive pulmonary tuberculosis.  

4.  The veteran's pulmonary tuberculosis residuals are 
currently manifestations of dyspnea on exertion, and some 
impairment of health, but with findings on recent examination 
not showing any significant pulmonary disease.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for residuals of 
pulmonary tuberculosis with lung congestion are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6721-6724 
(1995) Diagnostic Codes 6721-6724 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The appellant was notified, by 
means of the discussion in a May 1995 rating, October 1995 
statement of the case (SOC), May 1997 supplemental statement 
of the case (SSOC), May 2002 SSOC and February 2004 SSOC of 
the applicable law and reasons for the denial of his claim.  
In letters dated in December 2003 and April 2004 the RO 
advised the appellant of the VCAA and of the responsibilities 
of the VA and the claimant are in developing the record.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

While the notice provided to the veteran in December 2003 and 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ while the 
case was still under development and prior to the 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The letter specified that it would be obtaining VA 
outpatient treatment records and asked the veteran to 
indicate whether any other private or federal records should 
be obtained.  The veteran is noted to have testified at a RO 
hearing in September 1996.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

Here, the RO obtained service medical records.  Social 
Security records, VA outpatient treatment records and private 
medical records were obtained.  There is no indication that 
there are any outstanding medical records or other 
information available that are relevant to this appeal.  The 
Board concludes that VA has met its duty to assist in this 
matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  VA 
examinations were provided in 1995, 1996, 1998 and most 
recently in September 2003.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of an increased rating is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Service medical records reveal that the veteran was treated 
in service in January 1958 for active pulmonary tuberculosis 
(PTB).  Medical Board proceedings were initiated at the end 
of January 1958.  Clinical record cover sheets from February 
1958 reflect a diagnosis of active moderately advanced 
pulmonary tuberculosis.   He was discharged from the service 
in June 1958.  In July 1958, the RO granted service 
connection for PTB and assigned a 100 percent disability for 
tuberculosis, pulmonary, moderate, advanced and active.   

A VA hospital discharge record from July 12, 1959 revealed 
that laboratory findings yielded normal hematology and blood 
chemistry findings, negative urinalysis, serology VDRL 
nonreactive and 2 sputa smears reported negative.  The 
veteran was noted to have presented to the Therapy Conference 
on June 29, 1959 where he had been diagnosed with PTB, 
moderately advanced, non active (3 months) (chemotherapy) II.  
Maximum involvement was moderately advanced and the present 
status of disability was unchanged.

An August 1959 rating decision adjudicated the veteran's 
tuberculosis to be inactive.  It noted that the VA hospital 
report had found it to be moderately advanced and non active.  
The rating of July 1958 was amended by the August 1959 rating 
as follows:  100 percent from June 3, 1958 to July 11, 1961, 
50 percent from July 12, 1961 to July 11, 1965, 30 percent 
from July 12, 1965 to July 11, 1970 and 0 percent from July 
12, 1970.  The PTB was determined to be completely arrested 
from July 12, 1959.  

In January 1995, the veteran filed his claim for an increased 
rating for his PTB.    

Among the evidence submitted in support of his claim are 
treatment records from around 1992 that appear to have been 
generated following complaints of abdominal pressure and 
tests were done to rule out a possible aortic aneurysm.  The 
records include October 1992 pulmonary function test results 
showing findings indicative of mild chest restriction.  The 
records also included a January 1992 chest X-ray report 
showing a slight increase in the interstitial markings of the 
lung, which may indicate fibrosis.  
 
Private records from between 1992 and 1995 reflect treatment 
for cardiovascular problems.  In May 1994 he was seen in 
cardiology for complaints that included dyspnea, orthopnea 
fatigue and lower extremity edema, with a history of symptoms 
of mild congestive heart failure over the past year.  This 
report made no mention of PTB in its history or findings.  
Chest X-ray revealed findings of cardiomegaly with increased 
pulmonary vascularity and a small amount of fluid in the 
fissures, consistent with heart failure.  He was diagnosed 
with congestive heart failure secondary to a dilated 
cardiomyopathy and hypertension.  In May 1995 he was seen on 
routine visit and denied any symptoms referable to the 
cardiovascular or pulmonary system, including dyspnea 
paryoxysmal nocturnal dyspnea or orthopnea.  He was assessed 
with congestive heart failure, controlled.  The 
cardiovascular treatment records do not address whether any 
pulmonary symptoms could be attributable to residuals of PTB.  

A November 1995 VA examination revealed that the veteran 
complained of increasing problems with shortness of breath, 
night sweats, cough, fever and weight loss over the past 10 
years.  His subjective complaints were of shortness of breath 
all the time, worse on exertion.  He also had a cough 
especially in the morning or when speaking.  He was noted to 
have been seen by a heart specialist, with test findings said 
to be normal, but he was told the scar on his lung was 
enlarging.  Objective findings showed him to be 72 inches 
tall and 239 pounds.  He had a blood pressure of 136/86 and 
respiratory rate was 12 per minute, unlabored.  He was noted 
not to smoke.  His medications included Albuteral and 
Proventil inhalers for shortness of breath, Lasix and 
Potassium Chloride, which the veteran claimed he took to keep 
water out of his lungs.  

On examination, his lungs were clear to auscultation and 
percussion.  Cardiovascular examination showed regular rate 
and rhythm with a diastolic murmur  heard best at the left 
lower sternal border.  There was no pedal edema.  The 
examination delved into the history of tuberculosis, noting 
that the date of inactivity was 1960 but also noting that no 
data was available to ascertain the extent of damage to the 
lungs.  The diagnosis was history of active PTB in 1957 
treated adequately until well into 1960; increasing shortness 
of breath and cough for the past 10 years of unknown 
etiology; congestive heart failure probably unrelated to 
atherosclerotic cardiovascular disease given that exercise 
treadmill tests and Persantine and Thallium tests were 
normal; and diastolic heart murmur, etiology unclear.  

A March 1996 follow up VA examination noted that veteran gave 
a history of shortness of breath and mild exertional dyspnea, 
along with a history of PTB.  He was six foot one and weighed 
235 pounds.  Objective examination revealed his lungs to be 
clear to palpation, percussion and auscultation except for 
some minor crepitant rales heard in the right lung base 
posteriorly.  No rales were heard on the left side or 
anteriorly.  No cough was noted during the interview or 
examination.  Diagnostic tests were done and revealed as 
follows:  Chest X ray showed no active infiltration in the 
lungs although some scattered lung fibrosis was noted and the 
heart was slightly enlarged.  An electrocardiogram (ECG) was 
abnormal.  The diagnoses were PTB, arrested, inactive and 
atherosclerotic disease with congestive heart failure, 
adequately treated.

A March 1996 pulmonary function test (PFT) yielded the 
following findings:  FEV-1 was 65 percent of predicted pre-
drug and 79 percent predicted and FEV-1/FVC was 95 percent of 
predicted pre-drug and 124 percent of predicted post drug.  
The veteran was noted to have had a persistent cough 
throughout tests and the examiner opined that the patient did 
not perform to the best of his ability.  

The veteran testified at a September 1996 RO hearing that he 
now has problems with shortness of breath and chronic cough.  
He testified that a doctor identified an advanced lesion on 
his lung and that it had gotten bigger.  He testified that he 
had some restriction breathing and loss of strength.  He 
testified that he had problems breathing ever since he had 
tuberculosis but had not seen a doctor for it.  

Based on the above evidence, the hearing officer, in a May 
1997 decision, granted a 10 percent rating for the veteran's 
tuberculosis residuals based on the findings of moderate 
dyspnea on exertion effective from January 1995.  

An undated emergency room report reflects that the veteran 
was seen for an episode of acute bronchitis.  A diagnosis of 
congestive heart failure was also noted.  

The report of a May 1998 VA examination for respiratory 
obstruction noted complaints of a dry non productive cough.  
He rarely expectorated but when he did it was usually clear 
and thick.  He denied any anorexia or weight loss.  He 
described night sweats and gave a history of PTB in the 
service in the late 1950's.  He was noted to not cough during 
the interview and examination.  There were no findings of 
dyspnea on exertion, and he was able to walk up to a half 
mile.  He denied being active and paced himself when walking.  
He denied being asthmatic or having any asthma attacks.  He 
did not use oxygen or metered inhalers although he gave a 
past history of inhaler use, which he claimed made his 
symptoms worse.  

On physical examination, he was well nourished, alert and 
oriented.  He could talk in full sentences without shortness 
of breath or coughing.  Respiration was regular and 
nonlabored.  There was no use of accessory muscles.  His 
height was 6 foot 1 and his weight had been stable between 
220 and 235 pounds for the last several years.  On 
examination of his chest, lungs were bilaterally clear to 
auscultation with no wheezes or cracks auscultated.  He had a 
full well developed chest without kyphosis or scoliosis.  
Heart rate was 76 beats per minute, normal limits, regular 
rate and rhythm, no murmurs and no cor pulmonale.  Review of 
test results included chest X ray showing mild cardiomegaly, 
otherwise unremarkable chest.  PFT's showed minimal air 
outflow obstruction pattern, no acute bronchodilator 
response.  Lung volumes showed normal range total lung 
capacity and increased residual volume.  FVC 3.32, FEV1 2.35.  
Arterial blood gas and CBC were within normal limits.  The 
diagnosis were cough per patient and shortness of breath per 
patient and minimal air flow obstruction pattern. 

A May 1998 VA examination for pulmonary tuberculosis noted 
the history of PTB diagnosed in 1958 with treatment for the 
active PTB, which involved the right lung.  He indicated that 
he took medication for roughly 10 to 12 years and was told 
the PTB became inactive in 1963 or 1964.  On examination, he 
was noted to be well-nourished and mildly obese weighing 226 
pounds.  Respirations were regular and unlabored.  There was 
no coughing or weight changes or increased fatigue.  The 
veteran claimed to have extensive coughing described as dry, 
irritated and nonproductive, with a sensation of something 
being stuck in the back of his throat.  However, it was 
noticeable during the examination and interview that the 
veteran did not cough or clear his throat.  Chest X-ray 
showed a slightly enlarged cardiac silhouette and clear lung 
fields.  No pleural effusions were seen.  The impression was 
mild cardiomegaly, otherwise unremarkable chest.  The 
diagnosis was PTB in 1958, arrested and inactive.  

The report of an April 1998 VA heart examination primarily 
addressed a question as to a possible relationship between 
the PTB and his heart problems.  A history was noted of the 
veteran's PTB with infiltrate on the right part of the lung 
diagnosed in service in September 1957 and subsequent 
problems involving a cough for the past 10 years, with a 
chronic cough and shortness of breath noted in 1994.  He was 
noted to have been diagnosed with congestive heart failure 
that year.  A review of prior PFT's from 1994 and 1996 showed 
findings of only 68 percent of the predicted FEV-1 and FEVC.  
He complained of shortness of breath after walking 1/4 of a 
mile.  The remainder of this examination addressed the 
veteran's cardiovascular complaints.  Among the diagnoses, 
was history of PTB, moderately advanced, treated and inactive 
currently.  

Pulmonary function testing from June 1998 revealed the 
following pertinent findings:  A FEV-1 of 81 percent 
predicted pre-drug and 77 percent predicted post drug; FEV-
1/FVC of 101 percent predicted pre drug and 105 percent 
predicted post drug.

Records obtained from the Social Security Administration 
(SSA) in July 2000 primarily address cardiovascular and 
orthopedic problems and include some duplicate records, but 
also include some pertinent original pulmonary findings.  
These include records from pulmonary testing done in May 1992 
showing an FEV-1 of 78 percent predicted pre-drug and 77 
percent predicted post drug.  The impression from this 
testing was a moderately restricted vital capacity with mild 
airways obstruction.  The PFTs from May 1993 showed a pre-
drug DLCO of 89 percent predicted.  Subjective complaints 
noted in the Social Security records included complaints of 
tiring easily.  SSA granted disability benefits for physical 
problems unrelated to his PTB.

VA treatment records from 2000 to 2002 reflect treatment for 
various disabilities, including ongoing cardiovascular 
problems and diabetes, with some pulmonary findings noted.  A 
January 2001 treatment record addressing cardiovascular 
problems included a history of PTB in the past, which had 
been treated for three years.  An October 2001 chest X-ray 
revealed findings of cardiomegaly without acute pulmonary 
disease.  In September 2002 he was noted to be using oxygen 
since having a stroke in July 2002.  This record indicated 
that he had breathing problems since his stroke.  No history 
of pulmonary disease was given in this record.  Chest X-ray 
from September 2002 revealed congestive heart failure with 
mild pleural effusions.  An attempt to do pulmonary testing 
in October 2002 was unsuccessful.  
 
The report of a December 2002 VA pulmonary consult revealed 
the veteran was examined to ascertain his need for 
supplemental oxygen.  He was noted to have a history of 
smoking occasionally, no more than five or six cigarettes a 
day, and doing so more frequently since his stroke due to 
stress.  Other medical problems included hypertension, 
diabetes and congestive heart failure.  There was a distant 
history of PTB given, which was noted to be service 
connected.  During his hospital treatment for his stroke he 
was noted to have had nocturnal desaturations, and thus was 
started on nocturnal oxygen.  This was continued at home.  
Chest X-ray taken in September 2002 was noted to reveal 
increased bronchovascular markings on the right and left, 
with bilateral pleural effusions suggestive of congestive 
heart failure.  However since mid October he stopped using 
the oxygen, with no subsequent problems sleeping.  He denied 
any associated cough, shortness of breath with exertion or 
snoring.  His congestive heart failure was controlled by 
medication.  

On physical examination of the respiratory system during this 
December 2002 consult, he denied any cough or shortness of 
breath with exertion or at rest.  The assessment was history 
of nocturnal desaturations most likely consistent with 
orthopnea and PND from congestive heart failure.  He 
currently had no episodes and had been off oxygen for six 
weeks.  Nocturnal oxygen was no longer indicated or required.  
Also diagnosed was a distant history of PTB, but no current 
signs of active disease.  

VA treatment records from February 2003 reflect that the 
veteran was seen for complaints of chest congestion and 
productive cough with yellow sputum and nasal congestion, 
diagnosed as an upper respiratory infection.  A few days 
later the sputum and mucus had gone to clear and he was 
feeling better since starting antibiotics.  He was noted to 
be off oxygen and was being treated by the pulmonary 
department.  

The report of a September 2003 VA examination noted the 
recent history of the veteran's chronic illnesses including 
the stroke in September 2002, for which he was hospitalized 
between July and September 2002.  He was noted to had 
evidence of lung congestion and bilateral effusions.  He was 
not complaining of cough or shortness of breath, nor did he 
have a history of pneumonia.  On physical examination his 
height was 73 inches, weight was 208 pounds.  His pulse was 
73 beats per minute and respirations were 20 breaths per 
minute.  His lungs were clear and he showed no signs of 
edema.  Pulmonary function testing revealed as follows.  FVC 
was 86 percent predicted.  FEV-1 was 90 percent of predicted; 
FEV-1/FVC was 105 percent predicted and DLCO was 84 percent 
predicted.  The interpretation of the PFT findings was small 
airways obstruction with mild hyperinflation of the airways 
with normal diffusion.  Chest X-ray was interpreted to reveal 
well compensated cardiomegaly with no acute parenchymal or 
pleural process.  The diagnosis was that the veteran did not 
have any significant pulmonary disease.  He did have a 
history of heart failure that seemed to be controlled.  

The September 2003 chest X-ray report with the examination 
yielded findings of no evidence of any acute parenchymal or 
pleural process and no evidence of pleural abnormality.  A 
diagnosis of mild abnormality was given.  

The rest of the VA treatment records from 2003 to 2004 
primarily refer to treatment for various other medical 
problems including diabetes and cardiovascular.  However 
respiratory findings were noted on a September 2003 nursing 
assessment, in which respirations were noted to be regular in 
rate and depth with equal bilateral excursion, with breath 
sounds clear and equal bilaterally, with no adventitious 
sounds.  A December 2003 treatment record noted complaints of 
productive cough with green and yellow sputum for the past 
four days.  He did not appear to be in acute distress and his 
pulse was 82 and respirations were 20.  Examination revealed 
yellow discharge in the nose and scattered rales in the 
lungs.   The assessment was URI and cough.  In April 2004, he 
was seen with a history of having been hospitalized for the 
flu for two days in January and was now finished his meds and 
continued to get better.  He still complained of shortness of 
breath occasionally with walking or lying down.  He also 
complained of an occasional dry cough.  Pulse was 74 and 
respiration was 20, with coarse sounds noted in the lungs.  
The remainder of the records dealt with other medical 
problems besides respiratory complaints.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002). If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran. See 38 C.F.R. § 4.3 (2004).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, revisions were made to 
the Schedule for Rating Disabilities for respiratory 
conditions.  Effective October 7, 1996, the criteria for 
adjudicating respiratory conditions, to include tuberculosis, 
were revised.  See 61 Fed. Reg. 46720-46731 (1996)(codified 
at 38 C.F.R. pt. 4.)

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In VAOPGCPREC 3-2000, VA's General Counsel issued a holding 
regarding the application of the new criteria.  It was held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.

In pertinent part, the criteria in effect for respiratory 
problems in effect prior to October 7, 1996 are as follows:  

The rating criteria for inactive, pulmonary tuberculosis are 
protected for those veteran's with entitlement on August 19, 
1968.  See 38 C.F.R. §§ 4.89, 4.96 (1995).

In cases of coexisting respiratory conditions, ratings under 
diagnostic codes 6600 through 6818 and 6821 will not be 
combined with each other.  Instead, a single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants. 38 C.F.R. § 4.96(a) (1995).  In cases protected by 
Pub. Law 90-493, ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated (although lower ratings may 
be). 38 C.F.R. § 4.96(a).

In cases where entitlement to service connection for PTB was 
awarded prior to August 19, 1968, the pertinent criteria is 
as follows:  Inactive, chronic, pulmonary tuberculosis 
warrants a 100 percent evaluation for two years after the 
date of inactivity, following active pulmonary tuberculosis 
which was clinically identified during active service or 
subsequently thereto.  A 50 percent evaluation is assigned 
during the period from the third through the six years after 
the date of inactivity and a 30 percent evaluation is 
assigned during the period from the seventh through the 11 
years after the date of inactivity.  Thereafter, a minimum 30 
percent evaluation is warranted following far advanced 
lesions diagnosed at any time while the disease process was 
active.  A 20 percent evaluation is warranted following 
moderately advanced lesions provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
heath, etc.  Otherwise, a 0 percent rating is warranted after 
the end of the 11th year following the date of inactivity. 38 
C.F.R. Part 4, Codes 6721-6724, General Rating Formula for 
Inactive Pulmonary Tuberculosis entitled on August 19, 1968. 
(1995).  The notes following the general rating formula 
specify that the graduated 50-percent and 30-percent ratings 
and the permanent 30 percent and 20 percent ratings for 
inactive pulmonary tuberculosis are not to be combined with 
ratings for other respiratory disabilities. 38 C.F.R. § 4.97, 
Diagnostic Code 6721-6724 (1995).  

Effective October 7, 1996, the rating criteria for 
respiratory conditions were revised.  The revised provisions 
of 38 C.F.R. § 4.96 provide that ratings for tuberculosis 
cases of veterans who were receiving or entitled to receive 
compensation for tuberculosis on August 19, 1968 are 
protected by statute, and were not affected by these 
regulatory changes.  See Pub. L. 90-493 (1968); 38 C.F.R. §§ 
4.96(b), 4.97, Diagnostic Codes 6701- 6724.  Thus, these 
provisions pertaining to cases in which service connection 
for PTB has been in effect prior to August 19, 1968 were left 
unchanged by the revised criteria.

The Board notes that the criteria under Diagnostic Codes 
6701-6724 for tuberculosis in effect prior to August 19, 1968 
is the appropriate criteria in this case where the veteran 
was granted service connection for PTB in July 1958 and was 
receiving compensation for this disability on August 19, 
1968.  However it is noted that the RO failed to consider 
this appropriate criteria and instead evaluated the claim 
under criteria governing the evaluation of service PTB in 
effect after August 19, 1968.  Although an evaluation under 
such criteria is improper in this case, the Board will take 
note of the criteria for ratings of PTB established after 
August 19, 1968, as this was the criteria used (incorrectly) 
by the RO in evaluating this claim, both in effect prior to 
October 7, 1996 and thereafter. 

The post August 19, 1968 PTB criteria in effect prior to 
October 7, 1996, is as follows:  For ratings established 
after August 19, 1968, the pre October 1996 schedular 
criteria provides a noncompensable evaluation for healed 
lesions, minimal or no symptoms.  A 10 percent rating is 
provided for definitely symptomatic inactive tuberculosis 
with pulmonary fibrosis and moderate dyspnea on extended 
exertion.  A 30 percent rating is provided for moderate 
inactive tuberculosis with considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests.  A 60 percent evaluation requires 
severe residuals with extensive fibrosis and severe dyspnea 
on slight exertion with a corresponding ventilatory deficit 
confirmed by pulmonary function tests and with a marked 
impairment of health.  A 100 percent rating requires 
pronounced residuals attributable to tuberculosis with 
advanced fibrosis and severe ventilatory deficit manifested 
by dyspnea at rest, marked restriction of chest expansion, 
with pronounced impairment of bodily vigor.  A 100 percent 
rating is also warranted for one year after the date of 
attainment of inactivity of tuberculosis. 38 C.F.R. Part 4, 
Code 6731, entitled after August 19, 1968. (1995).

As noted above, on October 7, 1996, the rating criteria for 
respiratory conditions were revised.  In pertinent part the 
revised criteria addressing service connected PTB in effect 
since August 19, 1968 is as follows.  

Under the revised criteria, in cases of coexisting 
respiratory conditions, ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Instead, a single rating will be assigned under 
the diagnostic code which reflects the predominant 
disability, with elevation to the next higher evaluation 
where the severity of the overall disability warrants. 38 
C.F.R. § 4.96(a) (2004).  In cases protected by Pub. Law 90-
493, ratings of 50 and 30 percent for inactive tuberculosis 
will not be elevated (although lower ratings may be). 38 
C.F.R. § 4.96(a).

The Schedule provides that a veteran who was entitled to 
receive compensation for inactive, chronic pulmonary 
tuberculosis, after August 19, 1968, is evaluated depending 
on the specific findings and its residuals are to be rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis. 38 C.F.R. § 4.97, Diagnostic Code 6731 (2004).

The RO is noted to have evaluated the residuals of 
tuberculosis under the criteria for bronchitis.  Under the 
pre-October 7, 1996 criteria, provisions of Diagnostic Code 
6600, bronchitis, a noncompensable evaluation is warranted 
for mild chronic bronchitis with slight cough, no dyspnea and 
few rales.  A 10 percent rating is provided for moderate 
chronic bronchitis, with considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.  A 
30 percent rating is provided for moderately severe chronic 
bronchitis, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  A 60 percent evaluation is warranted for 
severe chronic bronchitis, with severe productive cough and 
dyspnea on slight exertion, and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
evaluation is warranted for pronounced chronic bronchitis, 
with copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement. 38 
C.F.R. § 4.97, Diagnostic Code 6600 (effective prior to 
October 7, 1996).

Under the revised provisions of Diagnostic Code 6600, 
bronchitis, a 10 percent rating requires a FEV-1 of 71 to 80 
percent predicted; or FEV-1/FVC of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  
A 30 percent rating is for assignment on showing of FEV-1 of 
56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; 
or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating 
requires a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy. 38 C.F.R. § 
4.97, Diagnostic Code 6600 (2004).

Based upon review of the evidence, the Board finds that based 
on reasonable doubt and with application of the appropriate 
criteria, which addresses cases wherein PTB was initially 
granted service connection prior to August 19, 1968, an 
increase to 20 percent is warranted for the inactive 
residuals of the PTB.  See 38 C.F.R. Part 4, Codes 6721-6724, 
General Rating Formula for Inactive Pulmonary Tuberculosis 
entitled on August 19, 1968. (1995 & 2004).  In this case, 
service connection for active PTB was granted in July 1958 
and adjudicated to be inactive in an August 1959 rating that 
extended the staged compensation from 100 to 30 percent over 
several years until July 12, 1970 when the rating was 
adjusted to 0 percent.  The veteran was in receipt of a 30 
percent evaluation on August 19, 1968.  

By way of history, the veteran's pulmonary tuberculosis 
during its active stage was classified as moderately advanced 
as shown in the February 1958 Medical Board records as well 
as the July 1959 VA hospital discharge record which 
determined the PTB to be no longer active, with maximum 
involvement described as "moderately advanced."  

Thereafter the veteran has been shown to have some residual 
disability affecting pulmonary function, although the extent 
of such residual disability is somewhat complicated by the 
veteran's post service cardiovascular pathology which 
included congestive heart failure and also appeared to affect 
pulmonary function.  This was shown in the records of 
treatment following a stroke between July 2002 and September 
2002.  Such records reveal that an acute pulmonary pathology 
requiring oxygen at night, apparently was brought on by the 
stroke and resolved relatively quickly.  

However, the Board notes that a residual affect on pulmonary 
function by the inactive PTB was conceded by the RO when it 
granted a 10 percent rating (albeit under incorrect criteria) 
for the residuals of inactive PTB based on findings that the 
veteran was definitely symptomatic with pulmonary fibrosis 
and presumed moderate dyspnea on extended exertion, as well 
as findings from the pulmonary function testing.  The Board 
likewise concludes that, with application of reasonable 
doubt, the evidence reflects a residual impairment of 
pulmonary function from the PTB continues to be  present.  

The criteria governing residuals of PTB in effect as of 
August 19, 1968 clearly indicates that in cases where 
following 11 years from the date of inactivity, a 20 percent 
evaluation is warranted following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  See 38 
C.F.R. Part 4, Diagnostic Code 6722.  Thus with the residual 
impairment of pulmonary function as shown on repeated 
pulmonary function tests throughout the record, the veteran 
is entitled to a 20 percent evaluation, but no more under the 
pre August 19, 1968 provisions for inactive tuberculosis.  
However a 30 percent rating is not warranted under these 
regulations because the veteran's tuberculosis was not 
clearly shown to be far advanced during the active phase.  

Although one record in January 1958 described the veteran's 
PTB to be "far advanced," this assessment was later 
corrected and reclassified as "moderately advanced" in 
subsequent clinical records from February 1968 as well as in 
the July 1959 VA hospital discharge record, which clearly 
stated that the maximum involvement of the PTB was 
"moderately advanced."  Thus, the criteria for a 30 percent 
evaluation based on a history of the active PTB having been 
far advanced is not met, in light of the bulk of the evidence 
showing that the PTB was only moderately advanced.  

Thus the Board finds that a rating of 20 percent disabling, 
but no more is warranted under the appropriate criteria 
governing PTB in effect as of August 19, 1968.  

However, because the RO considered the post August 19, 1968 
criteria in adjudicating this claim, the Board will likewise 
consider this criteria as well, in order to ascertain whether 
a rating in excess of 20 percent is warranted.  

In this case, the most recent evidence, including the most 
recent VA examination report of September 2003 is the most 
pertinent evidence when evaluating the current extent of the 
residuals of the veteran's pulmonary tuberculosis.  See 
Francisco, Supra.

Specifically, the findings from the September 2003 VA 
examination yielded findings, including pulmonary function 
test results that failed to confirm the presence of 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion that would warrant a 30 percent under 
38 C.F.R. § 4 Code 6731 in effect prior to October 7, 1996.  
The examination yielded no complaints of cough or shortness 
of breath and following the objective examination, the 
examiner concluded that the veteran did not have any 
significant pulmonary disease. 

Pulmonary function testing revealed as follows.  FVC was 86 
percent predicted.  FEV-1 was 90 percent of predicted; FEV-
1/FVC was 105 percent predicted and DLCO was 84 percent 
predicted.  The interpretation of the PFT findings was small 
airways obstruction with mild hyperinflation of the airways 
with normal diffusion.  The treatment records thereafter only 
revealed occasional bouts with upper respiratory infections 
that were treated with antibiotics.  Thus most recent 
evidence does not reflect that a 30 percent rating is 
warranted under the Diagnostic Code 6731 in effect prior to 
October 7, 1996.  

Nor does the evidence reflect that the veteran's residual 
symptoms of PTB would more closely resemble a higher 
evaluation for PTB under the current post August 19, 1968 
criteria in effect for residuals of inactive PTB.  As 
described above, these current residuals evaluated under the 
criteria for chronic bronchitis do not closely resemble 
symptoms of a chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction that would warrant a 
30 percent under Diagnostic Code 6600 for bronchitis in 
effect prior to October 7, 1996.  Nor do the pulmonary 
function tests exhibited on the most recent VA examination 
more closely resemble the criteria for a 30 percent for 
bronchitis under the current Diagnostic Code 6600.  The above 
described PFT results from this examination are clearly 
higher than the values warranting a 30 percent rating 
requiring the following: of FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 
to 65 percent predicted.  

In sum, the Board finds that a schedular rating of 20 
percent, but no more, for PTB is warranted in this case.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2004).  At all points in this case, the Schedule is not 
inadequate for evaluating the veteran's PTB disability.  In 
addition, it has not been shown that the PTB disability has 
required frequent periods of hospitalization, with hospital 
records showing hospital treatment for other serious medical 
disorders, such as a stroke.  Although the evidence shows 
that veteran is in receipt of Social Security Disability 
benefits, this was for other medical problems besides the PTB 
disability.  For these reasons, an extraschedular rating is 
not warranted.




ORDER

Entitlement to a rating of 20 percent disabling, but no more 
for inactive residuals of pulmonary tuberculosis is granted, 
subject to regulations governing payment of monetary 
benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


